Case: 17-10958   Date Filed: 09/01/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-10958
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:16-cv-00905-WKW-TFM

CROOKED CREEK PROPERTIES, INC.,
a Nevada corporation,


                                                        Plaintiff-Appellant,

                                  versus

RICHARD ENSLEY and ANITA LILES,


                                                  Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (September 1, 2017)

Before MARCUS, ROSENBAUM, and FAY, Circuit Judges.

PER CURIAM:
                Case: 17-10958        Date Filed: 09/01/2017      Page: 2 of 3


       For the fourth time now, we find ourselves reviewing claims asserted by

Appellant Crooked Creek Properties, Inc., concerning its purported ownership of

the Danya Park Apartments in Autauga County, Alabama. 1 This time, Crooked

Creek appeals from the district court’s order dismissing its nine-count complaint

pursuant to Federal Rule of Civil Procedure 12(b)(6). The district court found that

Crooked Creek’s claims were foreclosed by the doctrine of res judicata because the

claims had already been adjudicated by the Autauga County Circuit Court in

2006.2

       We review de novo the grant of a motion to dismiss under Rule 12(b)(6).

Roberts v. Fla. Power & Light Co., 146 F.3d 1305, 1307 (11th Cir.1998). A

district court’s application of res judicata is also reviewed de novo. Kizzire v.

Baptist Health Sys., Inc., 441 F.3d 1306, 1308 (11th Cir. 2006).

       On appeal, Crooked Creek argues that, as the fee-simple absolute owner of

the Danya Park Apartments, it has standing to maintain this action and cannot be

       1
          This Court has addressed substantially the same facts at issue here in three prior
appeals. See Crooked Creek Properties, Inc. v. Ensley, No. 2:08-CV-1002-WKW, 2009 WL
3644835 (M.D. Ala. Oct. 28, 2009), aff’d, 380 F. App’x 914 (11th Cir. 2010) (“Crooked Creek
I”); Crooked Creek Properties, Inc. v. Hutchinson, No. 2:09-CV-1104-WKW, 2010 WL
3629818 (M.D. Ala. Sept. 10, 2010), aff’d, 432 F. App’x 948 (11th Cir. 2011) (“Crooked Creek
II”); Crooked Creek Properties, Inc. v. Ensley, No. 2:14-CV-912-WKW, 2015 WL 12940177, at
*2 n.3 (M.D. Ala. Apr. 7, 2015), aff’d, 660 F. App’x 719 (11th Cir. 2016) (“Crooked Creek III”).
       2
          The district court also granted Appellees’ motion for sanctions under Rule 11 of the
Federal Rules of Civil Procedure, enjoining Crooked Creek from filing any future actions
relating to the ownership of the Danya Park Apartments without first seeking leave of the district
court. Since Crooked Creek has not appealed the district court’s decision to award Rule 11
sanctions in favor of the Appellees, it is deemed to have abandoned any challenge on that
ground. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).
                                                2
               Case: 17-10958      Date Filed: 09/01/2017     Page: 3 of 3


bound by any court orders involving Willadean Walden because Walden is not

Crooked Creek’s predecessor. Crooked Creek’s arguments about the chain of title

to the Danya Park Apartments must fail because Crooked Creek itself has

previously acknowledged that it is Walden’s successor-in-interest to her ownership

interest in the Danya Park Apartments. See Crooked Creek I. Because Walden has

already fully litigated the issues Crooked Creek attempts to raise here,3 we agree

with the well-reasoned decision of the district court that Crooked Creek’s claims

are foreclosed by the doctrine of res judicata.

      AFFIRMED.




      3
        See, e.g., Walden v. Hutchinson, 987 So. 2d 1109 (Ala. 2007); Walden v. ES Capital,
LLC, 89 So. 3d 90 (Ala. 2011).
                                            3